                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DONNA EVERHART and HARLEY EVERHART,
individually and as next of friend for S.E. BOY
and S.E. GIRL, minor children,

              Plaintiffs,

        v.                                                       CV No. 17-01134 RB/CG

STATE OF NEW MEXICO and CHILDREN,
YOUTH AND FAMILIES DEPARTMENT, et al.,

              Defendants.

         ORDER GRANTING MOTION TO EXTEND DISCOVERY DEADLINE

       THIS MATTER is before the Court on Plaintiffs’ Motion To Extend Discovery

Deadlines (the “Motion”), (Doc. 128), filed September 25, 2019. In their Motion, Plaintiffs

explain that the parties are unable to schedule a deposition before the current close of

discovery and therefore wish to extend discovery by thirty (30) days. (Doc. 128 at 1-2).

The Court finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that discovery shall be completed no later than

December 18, 2019.

       IT IS SO ORDERED.



                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
